Case 1:17-cv-03273-TWP-DML Document 264 Filed 02/21/20 Page 1 of 2 PageID #: 2641




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

   AMERICAN SENIOR COMMUNITIES,                     )
   LLC,                                             )
                                                    )
                                  Plaintiff,        )
                                                    )
                                                        Civil Action No. 1:17-cv-3273-TWP-DML
                         v.                         )
                                                    )
   JAMES BURKHART, ET AL.,                          )
                                                    )
                                  Defendant.        )


         ORDER GRANTING NON-PARTY ROB NEW’S DEADLINE TO SUBMIT
                       ATTORNEYS’ FEES PETITION

         On January 8, 2020, the Court issued the Order on Motions to Quash Subpoenas and for

  Protective Order (Dkt. 247) regarding Non-Party Rob New’s production of documents in response

  to a subpoena to produce documents served on March 13, 2019, by Plaintiff, American Senior

  Communities, LLC (“ASC”). On February 10, 2020, the Court issued an Agreed Order regarding

  deadlines (Dkt. 256). Non-Party Rob New requests additional time to allow ASC and Mr. New to

  continue to negotiate the fee petition regarding the attorneys’ fees Mr. New incurred in briefing

  the motion to quash and for protective order. As such, it is hereby ordered by the Court as follows:

         1.      If ASC and Mr. New are unable to agree on an amount of reasonable attorney’s

  fees ordered to be paid by ASC, as set forth in the Court’s January 8, 2020 Order, then Mr. New

  shall file his fee petition on or before February 28, 2020.

         SO ORDERED.
                                         ____________________________________
          Date: 2/21/2020                   Debra McVicker Lynch
                                            United States Magistrate Judge
                                            Southern District of Indiana
 Case 1:17-cv-03273-TWP-DML Document 264 Filed 02/21/20 Page 2 of 2 PageID #: 2642




Distribution:

All ECF-registered counsel of record via email

JAMES BURKHART
15426-028
MONTGOMERY - FPC
MONTGOMERY FEDERAL PRISON CAMP
Inmate Mail/Parcels
MAXWELL AIR FORCE BASE
MONTGOMERY, AL 36112

DANIEL BENSON
Montgomery B Wing
MONTGOMERY - FPC
MONTGOMERY FEDERAL PRISON CAMP
Inmate Mail/Parcels
MAXWELL AIR FORCE BASE
MONTGOMERY, AL 36112
